Reckoning the number of valid signatures, sheet by sheet, there are sufficient sheets in which it will be found there is no such “ large proportion ” of signatures to which subscribing witnesses had falsely sworn as would invalidate the petition. Therefore, there are sufficient valid signatures. Due to an inadvertence of the Special Term a modification of the order will be necessary. Order modified on the law and the facts by adding thereto a direction that the board of elections of the city of New York place upon the official ballot to be used in the primary election of the Republican party to be held on September 16, 1941, the name of John Cashmore as a candidate for the office of president of the borough of Brooklyn, city of New York; and as so modified the order is affirmed, without *960costs. Lazansky, P. J., Adel and Close, JJ., concur; Carswell and Taylor, JJ., concur in the result.